Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant:  “Zhang does not disclose or suggest that a downlink control signal include both a first parameter indicating a cumulative count of code block groups (configuring each of a plurality of transport blocks assigned by the plurality of downlink control signals) and a second parameter indicating a setting value of a total number of the code block groups assigned by the plurality of downlink control signals, where the setting value indicated in the second parameter is a value larger than the cumulative count“.
Examiner respectfully disagrees with Applicant’s argument.  Zhang expressly discloses DAI mechanism where the DAI comprises both the DAI count and DAI total (p6, p81, p157); Zhang also expressly discloses total DAI is greater than count DAI; for example, in figure 8, Group 1, CC#3, CBG=2, has C-DAI=1 and T-DAI=2 (figure 8, p157).  Thus Zhang discloses the limitation “wherein each of the plurality of downlink control signals includes the first parameter and a second parameter indicating a setting value of a total number of the code block groups assigned by the plurality of downlink control signals, and the setting value indicated in the second parameter is a value larger than the total number” where the first parameter is the C-DAI and the second parameter is the T-DAI.
In view of the above discussions the rejection of claims 1 and 13 still stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Zhang et al. (US 2019/0215128) (“Zhang”).
For claims 1 and 13; Zhang discloses:  terminal comprising: circuitry, which, in operation, generates, based on a first parameter included in each of a plurality of downlink control signals (paragraph 81-82, 86:  counter DAI and total DAI…indicate the number of CBGs…UE receives data transmitted by a network device on the plurality of carriers and a plurality of time units, and downlink assignment indices used for configuring feedback information transmitted by the network device on one or more carriers and a plurality of time units), the first parameter indicating a cumulative count of code block groups configuring each of a plurality of transport blocks assigned by the plurality of downlink control signals (paragraph 81-82, 86:  counter DAI and total DAI…indicate the number of CBGs…UE receives data transmitted by a network device on the plurality of carriers and a plurality of time units, and downlink assignment indices used for configuring feedback information transmitted by the network device on one or more carriers and a plurality of time units), a response signal for each of the code block groups (paragraph 82:  by grouping and reordering carriers and independently defining and using a counter DAI and a total DAI in each group, HARQ-ACK feedback based on CBGs may be supported); and a transmitter, which, in operation, collectively transmits the response signals for each of the code block groups (paragraph 88:  UE transmits feedback information to which the groups correspond to the network device after cascading the feedback information); wherein each of the plurality of downlink control signals includes the first parameter and a second parameter indicating a setting value of a total number of the code block groups assigned by the plurality of downlink control signals, and the setting value indicated in the second parameter is a value larger than the total number (paragraph 157:  carriers with a difference between the numbers of CBGs thereof not exceeding n may be assigned into a group, and a value of n may be flexibly adjusted, which is usually expected to be a relatively small value. For carriers in the same group, only if a difference between the numbers of CBGs is not large, reserving HARQ-ACK bits according to the maximum number of CBGs will not result in heavy waste, thereby being advantageous to saving overhead of HARQ-ACK feedback).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2018/0159665); Yang discloses DAI signaling in a HARQ-ACK scheme.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466